Exhibit 10.1


Ironclad Performance Wear Corporation
2009 Profit Sharing Plan


 
Ironclad Performance Wear Corporation (the “Company”) has established a profit
sharing plan for its management and eligible employees designed to encourage and
reward the team for achieving, at a minimum, EBIT (Earnings Before Interest and
Taxes), or sometimes referred to as Operating Income, break-even.  Further, the
plan is designed such that exceeding EBIT break-even will result in a great
participation in the profit sharing allocation.


For the purposes of this plan, EBIT, is defined as Net Sales minus COGS (Cost of
Goods Sold) minus SG&A (Sales, General & Administrative) Expenses.  Interest
income, interest expense, other income (extraordinary or otherwise), FAS 123r
Stock Option expenses, amortization, depreciation and taxes are not used in the
calculation of EBIT.


Under this plan, which is effective only for fiscal year 2009, Ironclad will
contribute the following amounts to a profit sharing pool if the Company
achieves at least 95% of the originally forecasted Net Sales for 2009:


 
(a)
$100,000 if EBIT for fiscal year 2009 is zero or greater (positive), plus



 
(b)
50% of positive EBIT for every dollar above EBIT break-even up to $100,000 of
EBIT, plus



 
(c)
25% of positive EBIT for every dollar between $100,001 and $500,000, plus



 
(d)
10% of positive EBIT for every dollar greater than $500,001.

 
There is no cap on the aggregate size of the profit sharing pool.


The profit sharing plan will be administered by the Compensation Committee of
the Board of Directors and allocation of the profit sharing pool will be
determined by the Compensation Committee in its sole discretion.  Allocation
will be based upon a number of factors, including, but not limited to, (i)
individual contribution to the attainment of the EBIT goals, (ii) extraordinary
individual performance, and (iii) successful participation as a member of the
Ironclad team.


Payments to management and eligible employees under this profit sharing plan
will be made within two weeks after completion and public release of fiscal year
2009 financial results.  In order to receive payment under this plan, an
employee must (a) be in a full-time position with the Company prior to October
1, 2009, and (b) employed by the Company through December 31, 2009.  Employees
who join the Company between January 1 and September 30, 2009 are eligible to
participate in this profit sharing plan, however, their allocation may be
reduced to reflect the amount of time they have been employed full-time by the
Company.
 
 
 
 
 

--------------------------------------------------------------------------------